Citation Nr: 1760471	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to June 1949 and from June l950 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2011 rating decision of the Department of Veterans' Affairs (VA)
Regional Office (RO) in Atlanta, Georgia. 

A videoconference hearing was held in August 2017 before the undersigned Veterans Law Judge (VLJ), and a copy of the hearing transcript has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

The competent and credible evidence of record weighs against a finding that the Veteran has a current cervical spine disorder that is etiologically related to service; arthritis of the cervical spine was not shown to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the development requested in the May 2016 remand has been substantially completed.  Stegall v. West, 11 Vet.  App. 268 (1998).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  In Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet.  App. 518, 519 (1996), citing Gilbert.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309 (a), such as arthritis. 
 See Walker v. Shinseki, 708 F.3d 1331 (Fed.  Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.  App. 428, 435 (2011).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a) (2012); 38 C.F.R. § 3.303 (a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.  Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed.  Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

III.  Analysis

The Veteran has asserted that his cervical spine condition is due to a head injury he sustained while in service.  While there are notations in the service treatment reports (STRs) regarding the Veteran's head injury in January 1951, they are silent for a cervical spine complaints or a related diagnosis.  At that time of his head injury, the Veteran did not report any symptoms related to a neck injury.  The physician who treated the Veteran at that time noted that there no sequelea upon discharge.  The STRs are also silent to any limited, partial, or temporary paralysis as described by the Veteran during his August 2017 Board hearing.  See hearing transcript pg. 5-6. 

After service, the Veteran's original VA application for service connection filed in March 1969 only referenced a duodenal ulcer, hiatal hernia, pilonidal cystectomy, appendectomy, tonsillectomy, head injury, low back injury, and a circulatory condition.  As part of his claim, in May 1969 the Veteran was given a VA neurological examination to determine if the Veteran had any residuals from his head injury.  The examination found that there were no residuals.  It was not until April 2011 that the Veteran filed a claim for service connection for a cervical spine/neck disability.  The first post-service clinical reference to a cervical spine disability was in March 2006 by Dr. R.A.M.  His impression was that the Veteran had a cervical disk disease.  

The Veteran was afforded an examination in November 2014 in relation to this claim.  The November 2014 examiner confirmed the cervical spine disability but found that the claim condition was less likely than not incurred in or cause by the claimed in-service injury, event or illness.  The rationale was "the degenerative joint disease (DJD) of the cervical spine was consistent with age."  This opinion was found to be inadequate by the Board and the matter was remanded to obtain an addendum opinion in August 2015. 

Based on the August 2015 Board remand in November 2015 an addendum opinion was provided.  The examiner stated that his opinion remained the same, that the claim condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He observed that the Veteran was 87 years old and his neck pain was related to age-induced DJD of the cervical spine.  He also noted that although there was a head injury in January 1951, in May 1969 the Veteran underwent a disability medical exam by a neurologist and no residuals of the head injury were found nor did the Veteran mention neck pain.  This opinion was also found to be incomplete by the Board and the matter was again remanded for a new opinion. 

As a result of the May 2016 remand, in January 2016 an addendum opinion was provided.  The examiner found that it is less like than not that the Veteran's claimed cervical condition was either incurred in, caused by military service, or proximately caused by or aggravated beyond its normal scope of progression by any service-connected disability or his January 1951 superficial scalp wound.  He reasoned, "There remains a lack of medically-based, clinical evidence to support the Veteran's claimed condition."  He based his finding on the fact that active duty records were negative for objective, medically based, clinical evidence of cervical compression fracture.  Specifically, the active duty records dated January 1951, clearly and unmistakable confirmed a superficial scalp laceration involving the tip of his head with suspected concussion.  He also noted that the Veteran was hospitalized for 6 days, as the practice in 1951 consisted of observation with injuries related to loss of consciousness, and that there was no sequelea upon discharge.  He also concluded that, "it is as least as likely as not that this 1951 event related to a superficial scalp wound without objective, medically-based, clinical evidence of any traumatic brain injury, contusion, bony and/or deep soft tissue injury and/or residuals."

The examiner opined, "that is less likely than not that the Veteran's claimed cervical condition is related to, caused by and/or aggravated by his resolved, healed and anatomically unrelated L2 event."  The examiner's rationale was that the lumbar region of the spine is separated from the cervical vertebral region by the 12 thoracic vertebral and corresponding vertebral discs as well as 5 distal cervical bodies and its corresponding vertebral disc.

The examiner also noted that in his review of the file he carefully reviewed and considered the treatment notes from Dr. D.H., which ranged from March 2009 to June 2015.  He found that Dr. D.H.'s treatment notes lacked medically based, clinical evidence related to the Veteran's claimed cervical condition.  Therefore, he found it is less likely than not that the evidence provided in Dr. D.H's treatment notes supported the Veteran's claimed cervical condition.  Furthermore, he agreed with the opinion by the November 2014 and 2015 examiner that Dr. D. H's hand- written clinical notes did not contain reference to neck pain. 

During his August 2017 hearing, the Veteran said that he had been having neck pain since his head injury in January 1951 from service.  He explained that while he was in service he was given liniment for the pain and was advised there was "visual evidence" related to his neck pain but there was nothing they could recommend to do.  He said that he went to the doctor to have it check out but was told that they could not find anything wrong.  He said that he had been self-medicating with over the counter medication.  He further testified that he had started going to a private physician because the he was seeking medication that could give him more relief than what he was getting form over the counter medication.  During the hearing, the Veteran also testified that he believed that his cervical spine issue was related to a head injury in service that left him temporarily unconscious with limited paralysis.

To the extent the assertions of the Veteran are being advanced in an attempt to establish that he has a current cervical spine disability that is etiologically related to service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet.  App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed.  Cir. 2007); and Woehlaert v. Nicholson, 21 Vet.  App. 456 (2007).  While the Veteran is competent to attest to symptoms such as upper back/neck pain from service to the present time, the Board finds the contemporaneous evidence in the form of the silent STRs coupled with the reasoned medical opinions of the May 2016 VA examiner outlined above to be more probative than the Veteran's lay assertions, and that such evidence weighs against a finding of continuity of upper back/neck symptoms since service. 

The Board finds that, in their totality, the November 2014, August 2015, and May 2016 conclusions are definitive as to the matter of whether the Veteran has a cervical spine disability that is etiologically related to service.  The Board finds that May 2016 examiner, specifically, provided conclusions that were well reasoned and supported by the contemporaneous medical evidence.  The Veteran's contentions were considered and addressed.  Therefore, the opinions are afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet.  App. 295 (2008); Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007). 

As a final matter, as arthritis of the cervical spine was not shown to have been demonstrated within one year of service, presumptive service connection for arthritis of the cervical spine on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker, supra. 

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for a cervical spine disability.  As such, this claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert, supra.


ORDER

Entitlement to service connection for a cervical spine disability, is denied.



____________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


